DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-20 are pending.
Claims 15-20 are new.
Claim(s) 1-20 are rejected.
Response to Amendment
This Office Action is responsive to the amendment filed on 12/09/2020.
Claims 1-4 and 8-12 are amended. Claims 15-20 are new. Accordingly, the amended claims and the new claims are being fully considered by the examiner.
Applicant’s amendments to claims 4 and 12 have overcome all the 35 USC § 112 rejections to claims 4 and 12 as set forth in the previous office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-4, 6-10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (US20160274607A1), and further in view of Kudo.
Claim 1 (amended):
	Regarding claim 1, Kudo discloses, “A method performed by a network controller of an electrical power microgrid comprising a plurality of energy storages, each energy storage being associated with a respective storage controller, the method comprising:” [See as shown in figure 17; the microgrid with photovoltaic power generator 2 (e.g.; microgrid generator) connected to the power system 1A via distribution line at PCC. See the microgrid include plurality of energy storages (e.g.; n number or power storage device 3). See the network controller 200A (e.g.; ESMS 200A) performs a method of controlling the energy storage devices 3. See each energy storage 3 is associated with respective controller 100 (e.g.; n number of power storage device controllers 100): “power control system 1000A includes power system 1A, photovoltaic power generator (solar battery) 2, power storage devices (storage batteries) 3(1) to 3(n), load 7, local charge and discharge devices 100A(1) to 100A(n), ESMS (Energy Storage Management System) 200A,” (¶84)… “an operation of ESMS 200A that generates operation control information that is required to perform the charge and discharge operations of power storage devices 3, and that transmits the operation control information to respective local charge and discharge devices 100A” (¶34)];
	“receiving information about a measurement, comprising a voltage measurement, made at a remote location in the microgrid,” [See ESMS 200A receives voltage measurement information at interconnection point i of power system 1A (i.e.; PCC grid): “Voltage detector 101A1 detects voltage Vi of interconnection point i of power system 1A and power storage device 3(i) at periods Tg (for example, Tg=10 minutes). Furthermore, voltage detector 101A1 detects voltage Vi of interconnection point i at periods Th (for example, Th=0.1 seconds).” (¶286)… “101A4 transmits voltage Vi of interconnection point i detected by voltage detector 101A1,” “to ESMS 200A from communicator 101A3.” (¶297)];
 	“wherein the remote location is at a Point of Common Coupling, PCC, of the microgrid with an AC grid, or at a location where a distributed generator, DG,  is connected in the microgrid;” [Examiner notes that claims requires that the remote location is one of 1. at a Point of Common Coupling, PCC, of the microgrid with an AC grid, or 2. at a location where a distributed generator, DG, is connected in the microgrid;  See ESMS 200A receives voltage measurement information at interconnection point i of power system 1A (i.e.; PCC grid), where the interconnection point i is a point of common coupling where the microgrid (e.g.; microgrid with photovoltaic generator) connects with the AC grid 1A: “Voltage detector 101A1 detects voltage Vi of interconnection point i of power system 1A and power storage device 3(i) at periods Tg (for example, Tg=10 minutes). Furthermore, voltage detector 101A1 detects voltage Vi of interconnection point i at periods Th (for example, Th=0.1 seconds).” (¶286)… “Power system 1A includes distribution substation LRT 1A1, breakers 1A2, switch 1A3, sensor-incorporating switch 1A4, SVR 1A5 and pole transformer 1A6.” (¶279)];
	“obtaining respective participation factors in respect of the remote location for each of at least a first energy storage and a second energy storage of the plurality of energy storages,” [See the system obtaining participation factors (e.g.; energy storage devices participating based on response): “Arithmetic operation section 101 A4 executes a control information acquiring operation of obtaining operation control information to control the operation of power storage device 3(i) from ESMS 200A (transmission and reception processing), and a charge and discharge control operation to control a charge and discharge operation of power storage device 3(i) based on the operation control information and voltage Vi at interconnection point i (battery operation control processing).” (¶289)];
	“wherein a participation factor for the first energy storage corresponds to an impact of active power injection from the first energy storage on a frequency deviation measured at the remote location” [See a frequency variation is detected at the power grid 1 (e.g.; remote location at PCC), and the first storage devices 3 responds (e.g.; participation factor such that the energy device decides to participate in response) to that by injecting active power (i.e.; discharge power to compensate). See the energy device 3 discharges power in response to the frequency variation: “Power supply instruction section 300A adjusts” “discharge operations of N of power storage devices 3, and thereby limits a variation in the system frequency.” (¶92)… “Frequency meter 103 detects a system frequency (a system frequency of power system 1).” (¶98)… “maximum value Δfmax of an integral value of a frequency deviation are used, as the allotment information. Allotment coefficient K is an example of operation control information, and becomes larger as an allotment ratio to power storage device 3 becomes higher. Maximum value Δfmax of the integral value of the frequency deviation is used as a threshold value of a deviation amount with respect to a reference frequency (for example, 50 Hz) of a system frequency.” (¶111)… “Arithmetic operation section 104 controls the” “discharge operation of power storage device 3 based on the system frequency of power system 1 detected by frequency meter 103, and based on the allotment information received by communicator 102.” (¶113)… “when the absolute value of integral value Δf of the frequency deviation is larger than maximum value Δfmax of the integral values of the frequency deviations, arithmetic operation section 104 controls the” “discharge operation of power storage device 3 by using allotment coefficient K and maximum value Δfmax of the integral values of the frequency deviations.” (¶116)];
	“a participation factor for the second energy storage corresponds to influence of reactive power injection from the second energy storage on the voltage measured at the remote location;” [See the second storage device 3a responds to (e.g.; participation factor) measured voltage at the PCC (e.g.; interconnection point). See the system injects reactive power Q based on the variation: “arithmetic operation section 101A4 calculates adjustment target voltage VT from voltage Vi of interconnection point i,” (¶354)… “Voltage detector 101A1 detects voltage Vi of interconnection point i of power system 1A and power storage device 3(i)” (¶286)… “When calculated adjustment target voltage VT is larger than upper limit threshold value Vmu, arithmetic operation section 101 A4 calculates reactive power amount Qi(t) in accordance with mathematical expression of Q i(t)=[V T(t)−V mu]×αi(t)/(dV i(t)/dQ i(t)). Subsequently, arithmetic operation section 101A4 causes power storage device 3(i) to output calculated reactive power amount Qi(t) (step S2304).” (¶356)… “when calculated adjustment target voltage VT is smaller than lower limit threshold value Vml, arithmetic operation section 101A4 calculates reactive power amount Qi(t) in accordance with mathematical expression of Q i(t)=[V T(t)·Vml]×α i(t)/(dV i(t)/dQ i(t)). Subsequently, arithmetic operation section 101A4 causes power storage device 3(i) to output calculated reactive power amount Qi(t) (step S2304)” (¶357)];
	“obtaining respective states of charge of each of said at least first and second energy storages;” [See the respective SOC of each of the batteries are detected and are obtained by the controller 200: “Detector 101 detects SOC (State of Charge) of power storage device 3. The SOC of power storage device 3 takes a value within a range of 0 to 1.” (¶96)… “Arithmetic operation section 104 transmits the SOC of power storage device 3 detected by detector 101 to storage battery SCADA 200 from communicator 102, together with identification information (hereinafter, called “ID”) of power storage device 3” (¶108)];
	“for each of the at least first and second energy storages: calculating a reference value for a voltage reference of the energy storage,” “wherein the calculating comprises calculating the reference value based on the obtained participation factors and the obtained states of charge.”  [See for each of the energy storages, reference voltage is “Power supply instruction section 300A adjusts” “discharge operations of N of power storage devices 3, and thereby limits a variation in the system frequency.” (¶92)… “when the absolute value of integral value Δf of the frequency deviation is larger than maximum value Δfmax of the integral values of the frequency deviations, arithmetic operation section 104 controls the” “discharge operation of power storage device 3 by using allotment coefficient K and maximum value Δfmax of the integral values of the frequency deviations.” (¶116)… “When calculated adjustment target voltage VT is larger than upper limit threshold value Vmu, arithmetic operation section 101 A4 calculates reactive power amount Qi(t) in accordance with mathematical expression of Q i(t)=[V T(t)−V mu]×αi(t)/(dV i(t)/dQ i(t)). Subsequently, arithmetic operation section 101A4 causes power storage device 3(i) to output calculated reactive power amount Qi(t) (step S2304).” (¶356)… “Arithmetic operation section 104 transmits the SOC of power storage device 3 detected by detector 101 to storage battery SCADA 200 from communicator 102, together with identification information (hereinafter, called “ID”) of power storage device 3” (¶108)… “The allotment information is set in accordance with the SOC of power storage device 3 and an imbalance state of demand and supply in power.” (¶111)… “arithmetic operation section 104 may control the charge and discharge operation of power storage device 3 based on the SOC of power storage device 3, in addition to the system frequency of power system 1 detected by frequency meter 103, and the allotment information received by communicator 102.” (¶114)];
	 “sending the reference value to the storage controller with which the energy storage is associated,” [See for each of the energy storages, reference value is sent to the respective storage controller to control the energy storage devices: “arithmetic operation section 104 controls the” “discharge operation of power storage device 3 by using allotment coefficient K and maximum value Δfmax of the integral values of the frequency deviations.” (¶116)… “operation section 101 A4 calculates reactive power amount Qi(t) in accordance with mathematical expression of Q i(t)=[V T(t)−V mu]×αi(t)/(dV i(t)/dQ i(t)).” “arithmetic operation section 101A4 causes power storage device 3(i) to output calculated reactive power amount Qi(t) (step S2304).” (¶356)… “arithmetic operation section 104 may control the charge and discharge operation of power storage device 3 based on the SOC of power storage device 3, in addition to the system frequency of power system 1 detected by frequency meter 103, and the allotment information received by communicator 102.” (¶114)];
[Kudo: “to adjust the operation of the battery in response to an actual change in the state of the power system while following the operation control information.” (¶57)].

Claim 3 (amended):
Regarding claim 3, Kudo discloses all the elements of claim 1, and further discloses, “wherein the obtained participation factors are used for current control mode and/or for voltage control mode of the microgrid.” [Examiner notes that the claim requires obtained participation factors are used for only one of 1. current control mode, or 2. for voltage control mode of the microgrid. Kudo discloses, obtained participation factors (e.g.; energy storage device response) are used for voltage control mode (e.g.; control charge/discharge to perform voltage adjustment): “Arithmetic operation section 200A3 generates the operation control information including the correlation information and voltage adjustment allotment information α, for each of power storage devices 3, and transmits each piece of the operation control information to local charge and discharge device 100A corresponding to power storage device 3 that corresponds to the operation control information, from communicator 200A1.” (¶316)].

Claim 4 (amended):
Regarding claim 4, Kudo discloses all the elements of claim 1, and further discloses, “wherein the obtaining of participation factors includes receiving the participation factors from the respective storage controllers and/or from an operating system of the microgrid;” [Examiner notes that the claim requires receiving the participation factors from only one of 1. the respective storage controllers or 2. from an operating system of the microgrid. Kudo discloses, obtaining participation factors (e.g.; energy storage device response) from ESMS 200 (i.e; operating system of the microgrid): “storage battery SCADA 200 may be realized by a computer. In this case, the computer reads and executes the program recorded in a computer-readable recording medium, and executes each of the functions that storage battery SCADA 200 has.” (¶273)… “Arithmetic operation section 101 A4 executes a control information acquiring operation of obtaining operation control information to control the operation of power storage device 3(i) from ESMS 200A (transmission and reception processing), and a charge and discharge control operation to control a charge and discharge operation of power storage device 3(i) based on the operation control information and voltage Vi at interconnection point i (battery operation control processing).” (¶289)].

Claim 6:
Regarding claim 6, Kudo discloses all the elements of claim 1, and further discloses, “wherein the measurement indicates a power oscillation in the microgrid” [See the measurement indicates a power oscillation (i.e.; variation in frequency): “Power control system 1000 limits variation in system frequency that result from changes in the amount of power generated by photovoltaic power generator 2, due to whether conditions, which is of concern to power system 1, to which photovoltaic power generator 2 is interconnected, by controlling a power generation operation of thermal power generation equipment 4 and charge and discharge operations of N of power storage devices 3.” (¶85) “Arithmetic operation section 104 obtains integral value Δf of a frequency deviation that is the deviation amount of the system frequency of power system 1 with respect to the reference frequency of the system frequency.” (¶116)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Kudo with the power management method taught by Kudo as discussed above in claim 1. A person of ordinary skill in the power management system field would have been motivated to make such combination for the same reasons as described above in claim 1.

Claim 7:
Regarding claim 7, Kudo discloses all the elements of claim 1, and further discloses, “for each of the at least first and second energy storages, the sent reference value is used by the storage controller for controlling the energy storage.” [See for each of the energy storages, reference value is sent to the respective storage controller to control the energy storage devices. See each energy storage 3 is associated with respective controller 100/100A (e.g.; n number of local charge and discharge device 100): “arithmetic operation section 104 controls the” “discharge operation of power storage device 3 by using allotment coefficient K and maximum value Δfmax of the integral values of the frequency deviations.” (¶116)… “operation section 101 A4 calculates reactive power amount Qi(t) in accordance with mathematical expression of Q i(t)=[V T(t)−V mu]×αi(t)/(dV i(t)/dQ i(t)).” “arithmetic operation section 101A4 causes power storage device 3(i) to output calculated reactive power amount Qi(t) (step S2304).” (¶356)… “arithmetic operation section 104 may control the charge and discharge operation of power storage device 3 based on the SOC of power storage device 3, in addition to the system frequency of power system 1 detected by frequency meter 103, and the allotment information received by communicator 102.” (¶114)]
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Kudo with the power management method taught by Kudo as discussed above in claim 1. A person of ordinary skill in the power management system field would have been 

Claim 8 (amended):
Regarding claim 8, Kudo discloses all the elements of claim 1, and further discloses, “A non-transitory machine readable medium having stored thereon a program having a program code for performing the method of claim 1, when the program is executed on at least one processor.” [See the program product comprising computer- executable instructions for causing a controller 200 to perform the method of claim 1 when computer- executable instructions are executed by the processing circuitry of the controller 200: “storage battery SCADA 200 may be realized by a computer. In this case, the computer reads and executes the program recorded in a computer-readable recording medium, and executes each of the functions that storage battery SCADA 200 has.” (¶273)… “A recording medium of the present invention is a computer-readable recording medium recording a program for causing a computer to execute” (¶49)].

Claim 9 (amended):
	Regarding claim 9, Kudo discloses, “A network controller for an electrical microgrid comprising a plurality of energy storage, each energy storage being associated with a respective storage controller, the network controller comprising:” [See as shown in figure 17; see the network controller 200A (e.g.; ESMS 200A) controls the energy storage devices 3. The microgrid with photovoltaic power generator 2 (e.g.; “power control system 1000A includes power system 1A, photovoltaic power generator (solar battery) 2, power storage devices (storage batteries) 3(1) to 3(n), load 7, local charge and discharge devices 100A(1) to 100A(n), ESMS (Energy Storage Management System) 200A,” (¶84)… “an operation of ESMS 200A that generates operation control information that is required to perform the charge and discharge operations of power storage devices 3, and that transmits the operation control information to respective local charge and discharge devices 100A” (¶34)];
	“processing circuitry; and storage storing instructions executable by said processing circuitry wherein the instructions are configured to cause the network controller to:” [See the processing circuitry and storage that stores instructions that are executable by the processing circuitry: “storage battery SCADA 200 may be realized by a computer. In this case, the computer reads and executes the program recorded in a computer-readable recording medium, and executes each of the functions that storage battery SCADA 200 has.” (¶273)];
	“receive information about a measurement, comprising a voltage measurement, made at a remote location in the microgrid,” [See ESMS 200A receives voltage measurement information at interconnection point i of power system 1A (i.e.; PCC grid): “Voltage detector 101A1 detects voltage Vi of interconnection point i of power system 1A and power storage device 3(i) at periods Tg (for example, Tg=10 minutes). Furthermore, voltage detector 101A1 detects voltage Vi of interconnection point i at periods Th (for example, Th=0.1 seconds).” (¶286)… “101A4 transmits voltage Vi of interconnection point i detected by voltage detector 101A1,” “to ESMS 200A from communicator 101A3.” (¶297)];
 	“wherein the remote location is at a Point of Common Coupling, PCC, of the microgrid with an AC grid, or at a location where a distributed generator, DG,  is connected in the microgrid;” [Examiner notes that claims requires that the remote location is one of 1. at a Point of Common Coupling, PCC, of the microgrid with an AC grid, or 2. at a location where a distributed generator, DG,  is connected in the microgrid;  See ESMS 200A receives voltage measurement information at interconnection point i of power system 1A (i.e.; PCC grid), where the interconnection point i is a point of common coupling where of the microgrid (e.g.; microgrid with photovoltaic generator) with the AC grid 1A: “Voltage detector 101A1 detects voltage Vi of interconnection point i of power system 1A and power storage device 3(i) at periods Tg (for example, Tg=10 minutes). Furthermore, voltage detector 101A1 detects voltage Vi of interconnection point i at periods Th (for example, Th=0.1 seconds).” (¶286)… “Power system 1A includes distribution substation LRT 1A1, breakers 1A2, switch 1A3, sensor-incorporating switch 1A4, SVR 1A5 and pole transformer 1A6.” (¶279)];
	“obtain respective participation factors in respect of the remote location for each of at least a first energy storage and a second energy storage of the plurality of energy storages,” [See the system obtaining participation factors (e.g.; energy storage devices participating based on response): “Arithmetic operation section 101 A4 executes a control information acquiring operation of obtaining operation control information to control the operation of power storage device 3(i) from ESMS 200A (transmission and reception processing), and a charge and discharge control operation to control a charge and discharge operation of power storage device 3(i) based on the operation control information and voltage Vi at interconnection point i (battery operation control processing).” (¶289)];
	“wherein a participation factor for the first energy storage corresponds to an impact of active power injection from the first energy storage on a frequency deviation measured at the remote location” [See a frequency variation is detected at the power grid 1 (e.g.; remote location at PCC), and the first storage devices 3 responds (e.g.; participation factor such that the energy device decides to participate in response) to that by injecting active power (i.e.; discharge power to compensate). See the energy device 3 discharges power in response to the frequency variation: “Power supply instruction section 300A adjusts” “discharge operations of N of power storage devices 3, and thereby limits a variation in the system frequency.” (¶92)… “Frequency meter 103 detects a system frequency (a system frequency of power system 1).” (¶98)… “maximum value Δfmax of an integral value of a frequency deviation are used, as the allotment information. Allotment coefficient K is an example of operation control information, and becomes larger as an allotment ratio to power storage device 3 becomes higher. Maximum value Δfmax of the integral value of the frequency deviation is used as a threshold value of a deviation amount with respect to a reference frequency (for example, 50 Hz) of a system frequency.” (¶111)… “Arithmetic operation section 104 controls the” “discharge operation of power storage device 3 based on the system frequency of power system 1 detected by frequency meter 103, and based on the allotment information received by communicator 102.” (¶113)… “when the absolute value of integral value Δf of the frequency deviation is larger than maximum value Δfmax of the integral values of the frequency deviations, arithmetic operation section 104 controls the” “discharge operation of power storage device 3 by using allotment coefficient K and maximum value Δfmax of the integral values of the frequency deviations.” (¶116)];
	“a participation factor for the second energy storage corresponds to influence of reactive power injection from the second energy storage on the voltage measured at the remote location;” [See the second storage device 3a responds to (e.g.; participation factor) measured voltage at the PCC (e.g.; interconnection point). See the system injects reactive power Q based on the variation: “arithmetic operation section 101A4 calculates adjustment target voltage VT from voltage Vi of interconnection point i,” (¶354)… “Voltage detector 101A1 detects voltage Vi of interconnection point i of power system 1A and power storage device 3(i)” (¶286)… “When calculated adjustment target voltage VT is larger than upper limit threshold value Vmu, arithmetic operation section 101 A4 calculates reactive power amount Qi(t) in accordance with mathematical expression of Q i(t)=[V T(t)−V mu]×αi(t)/(dV i(t)/dQ i(t)). Subsequently, arithmetic operation section 101A4 causes power storage device 3(i) to output calculated reactive power amount Qi(t) (step S2304).” (¶356)… “when calculated adjustment target voltage VT is smaller than lower limit threshold value Vml, arithmetic operation section 101A4 calculates reactive power amount Qi(t) in accordance with mathematical expression of Q i(t)=[V T(t)·Vml]×α i(t)/(dV i(t)/dQ i(t)). Subsequently, arithmetic operation section 101A4 causes power storage device 3(i) to output calculated reactive power amount Qi(t) (step S2304)” (¶357)];
	“obtain respective states of charge of each of said at least first and second energy storages;” [See the respective SOC of each of the batteries are detected and are obtained by the controller 200: “Detector 101 detects SOC (State of Charge) of power storage device 3. The SOC of power storage device 3 takes a value within a range of 0 to 1.” (¶96)… “Arithmetic operation section 104 transmits the SOC of power storage device 3 detected by detector 101 to storage battery SCADA 200 from communicator 102, together with identification information (hereinafter, called “ID”) of power storage device 3” (¶108)]
	“for each of the at least first and second energy storages: calculate a reference value for a voltage reference of the energy storage” “wherein the calculating comprises calculating the reference value based on the obtained participation factors and the obtained states of charge.”  [See for each of the energy storages, reference voltage is calculated (e.g.; control charge discharge of the battery based on that reference voltage value) and then the voltage reference voltage value is sent to the respective energy storage controllers (e.g.; charge or discharge controller) to control the energy storages. See the charge/discharge amount (e.g.; voltage amount) is calculated based on these elements 1. participation factor such as frequency at the PCC such that discharge/injection control commands for the energy storage devices are calculated to compensate for the frequency variation, 2. participation factor such as voltage at the “Power supply instruction section 300A adjusts” “discharge operations of N of power storage devices 3, and thereby limits a variation in the system frequency.” (¶92)… “when the absolute value of integral value Δf of the frequency deviation is larger than maximum value Δfmax of the integral values of the frequency deviations, arithmetic operation section 104 controls the” “discharge operation of power storage device 3 by using allotment coefficient K and maximum value Δfmax of the integral values of the frequency deviations.” (¶116)… “When calculated adjustment target voltage VT is larger than upper limit threshold value Vmu, arithmetic operation section 101 A4 calculates reactive power amount Qi(t) in accordance with mathematical expression of Q i(t)=[V T(t)−V mu]×αi(t)/(dV i(t)/dQ i(t)). Subsequently, arithmetic operation section 101A4 causes power storage device 3(i) to output calculated reactive power amount Qi(t) (step S2304).” (¶356)… “Arithmetic operation section 104 transmits the SOC of power storage device 3 detected by detector 101 to storage battery SCADA 200 from communicator 102, together with identification information (hereinafter, called “ID”) of power storage device 3” (¶108)… “The allotment information is set in accordance with the SOC of power storage device 3 and an imbalance state of demand and supply in power.” (¶111)… “arithmetic operation section 104 may control the charge and discharge operation of power storage device 3 based on the SOC of power storage device 3, in addition to the system frequency of power system 1 detected by frequency meter 103, and the allotment information received by communicator 102.” (¶114)];
	 “send the reference value to the storage controller with which the energy storage is associated;” [See for each of the energy storages, reference value is sent to the respective storage controller to control the energy storage devices: “arithmetic operation section 104 controls the” “discharge operation of power storage device 3 by using allotment coefficient K and maximum value Δfmax of the integral values of the frequency deviations.” (¶116)… “operation section 101 A4 calculates reactive power amount Qi(t) in accordance with mathematical expression of Q i(t)=[V T(t)−V mu]×αi(t)/(dV i(t)/dQ i(t)).” “arithmetic operation section 101A4 causes power storage device 3(i) to output calculated reactive power amount Qi(t) (step S2304).” (¶356)… “arithmetic operation section 104 may control the charge and discharge operation of power storage device 3 based on the SOC of power storage device 3, in addition to the system frequency of power system 1 detected by frequency meter 103, and the allotment information received by communicator 102.” (¶114)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of controlling the discharge/injection of active power from the energy storage devices in response to a frequency variation in order to compensate for the frequency variation, and combined the capability of detecting SOC of each of the energy storages and control the charge/discharge of the energy storage devices based on the SOC information taught by the first embodiment of Kudo with the network controller of an electrical power [Kudo: “to adjust the operation of the battery in response to an actual change in the state of the power system while following the operation control information.” (¶57)].

Claim 10 (amended):
Regarding claim 10, Kudo discloses all the elements of claim 9, and further discloses, “An electrical microgrid comprising the network controller of claim 9 and the storage controllers.” [See as shown in figure 17; the microgrid with photovoltaic power generator 2 (e.g.; microgrid generator) connected to the power system 1A via distribution line at PCC. See the microgrid include plurality of energy storages (e.g.; n number or power storage device 3). See the network controller 200A (e.g.; ESMS 200A) performs a method of controlling the energy storage devices 3. See each energy storage 3 is associated with respective controller 100 (e.g.; n number of power storage device controllers 100): “power control system 1000A includes power system 1A, photovoltaic power generator (solar battery) 2, power storage devices (storage batteries) 3(1) to 3(n), load 7, local charge and discharge devices 100A(1) to 100A(n), ESMS (Energy Storage Management System) 200A,” (¶84)… “an operation of ESMS 200A that generates operation control information that is required to perform the charge and discharge operations of power storage devices 3, and that transmits the operation control information to respective local charge and discharge devices 100A” (¶34)].

Claim 18 (amended):
Regarding claim 18, Kudo discloses all the elements of claims 9-10, and further discloses, “wherein each storage controller of the storage controllers comprises: a processor; a memory coupled to the processor and storing a set of instructions configured to cause the processor to:” [See the microgrid include plurality of energy storages (e.g.; n number or power storage device 3). See each energy storage 3 is associated with respective controller 100 (e.g.; n number of power storage device controllers 100). See controller 100 includes processor, memory, and where the memory stores a set of instructions that are executed by the processor (e.g.; control instructions store in a memory that are executed by a processing unit to control the charge/discharge of the batteries): “power control system 1000A includes” “power storage devices (storage batteries) 3(1) to 3(n),” “charge and discharge devices 100A(1) to 100A(n), ESMS (Energy Storage Management System) 200A,” (¶84)… “Respective local charge and discharge devices 100 control charge and discharge operations of corresponding power storage devices 3.” (¶90)… “Local charge and discharge device 100 is an example of a first control device or a battery control device. Local charge and discharge device 100 controls an operation of power storage device 3 that is connected to power system 1. Local charge and discharge device 100 includes” “arithmetic operation section 104.” (¶95)… “Arithmetic operation section 104 executes” “a control operation (battery operation control processing) to control a charge and discharge operation of power storage device 3” (¶100)… “The ID is stored in each of local charge and discharge device 100” (¶100)];
“control the associated energy storage based on a pre-set reference value;” [See the associated energy storages 3 are controlled based on a pre-set value of charge discharge amount: “Local charge and discharge device 100 includes” “arithmetic operation section 104.” (¶95)… “Arithmetic operation section 104 executes” “a control operation (battery operation control processing) to control a charge and discharge operation of power storage device 3 by using the allotment information.” (¶100)… “arithmetic operation section 204 of storage battery SCADA 200 determines a local charge and discharge gain line (hereinafter called a “reference local charge and discharge gain line”) of each of local charge and discharge devices 100 at the time when a local charge and discharge gain line of each of local charge and discharge devices 100 at a time of distribution coefficient K being one, namely, at a time of distribution coefficient K being not taken into consideration.” (¶225)];
“receive the calculated reference value from the network controller;” [See for each of the energy storages, reference value is sent to the respective storage controller to control the energy storage devices: “operation section 101 A4 calculates reactive power amount Qi(t) in accordance with mathematical expression of Q i(t)=[V T(t)−V mu]×αi(t)/(dV i(t)/dQ i(t)).” “arithmetic operation section 101A4 causes power storage device 3(i) to output calculated reactive power amount Qi(t) (step S2304).” (¶356)… “arithmetic operation section 104 may control the charge and discharge operation of power storage device 3 based on the SOC of power storage device 3, in addition to the system frequency of power system 1 detected by frequency meter 103, and the allotment information received by communicator 102.” (¶114)];
“receive information about a measurement made at a local location;” [See local measurement information is received (e.g.; measured system frequency): “arithmetic operation section 104 may control the charge and discharge operation of power storage device 3 based on the SOC of power storage device 3, in addition to the system frequency of power system 1 detected by frequency meter 103, and the allotment information received by communicator 102.” (¶114)]; 
“adjust the pre-set reference value based on both the received calculated reference value and the received measurement information;” “control the associated energy storage based on the adjusted pre-set reference value.” [See the charge discharge control amount is adjusted based on the measured information and the calculated value and the energy storage are controlled based on the adjusted charge discharge control amount: “arithmetic operation section 104 controls the” “discharge operation of power storage device 3 by using allotment coefficient K and maximum value Δfmax of the integral values of the frequency deviations.” (¶116)… “operation section 101 A4 calculates reactive power amount Qi(t) in accordance with mathematical expression of Q i(t)=[V T(t)−V mu]×αi(t)/(dV i(t)/dQ i(t)).” “arithmetic operation section 101A4 causes power storage device 3(i) to output calculated reactive power amount Qi(t) (step S2304).” (¶356)… “arithmetic operation section 104 may control the charge and discharge operation of power storage device 3 based on the SOC of power storage device 3, in addition to the system frequency of power system 1 detected by frequency meter 103, and the allotment information received by communicator 102.” (¶114)].

Claim(s) 2, 5, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo as applied to claim 1, and further in view of Shi et al. (US20140100705A1) [hereinafter Shi]. 
Claim 2 (amended):
Regarding claim 2, Kudo discloses all the elements of claim 1, but doesn’t explicitly disclose, “calculating the reference value based also on received information about respective statuses of at least one circuit breaker in the microgrid”
However, Shi discloses, “calculating the reference value based also on received information about respective statuses of circuit breakers in the microgrid” [See the microgrid enters islanding mode (i.e.; breakers disconnect from the main grid), and the output of the DG (e.g.; energy storage such as battery or capacitor) is calculated based on the status of the mircrogrid connection to the main grid (e.g.; statuses of the breakers): “DG2 may also represent an energy storage unit (i.e., battery, capacitor,” “) interfaced at the converter dc bus.” (¶49)… “distributed generation (DG) units: detecting islanding at time t1; selecting Phasor Measurement Unit (PMU) measurements during a pre-defined time window [t1τ, t1]; checking the time window for an abrupt voltage change; if no sudden change of voltage is detected, determining an average value of sPMU t between t1-τ and t1 and using the average as a best estimate of a system power imbalance; if a sudden change of voltage is detected at time instant t2, determining the average value of sPMU t between t1-τ and t2 and using the average as a best estimate of the system power imbalance; and adjusting a power reference of the DG units based on the best estimated system power imbalance.” (¶5)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of calculating an output of the energy storage based on the status of the breakers of the microgrid taught by Shi with the power management method taught by Kudo as discussed above. A person of ordinary skill in the power management system field would have been motivated to make such combination in order to minimize transients during the islanding process [Shi: “The control strategy minimizes transients during the islanding process, and therefore, ensures the angle and voltage stability of the MG during and subsequent to the islanding process.” (¶6)].

Claim 5:
Regarding claim 5, Kudo discloses all the elements of claim 1, but doesn’t explicitly disclose, “wherein the measurement indicates that the microgrid has been islanded.”
However, Shi discloses, “wherein the measurement indicates that the microgrid has been islanded.” [See the measurement (e.g.; detecting island mode) indicates that the microgrid has been islanded: “When MG is disconnected from the main grid, power injection from the grid sPMU t is cut off. The MG will go through a sophisticated transient process due to the pre-islanding disturbance, fault and generation-load imbalance. During islanding, voltages and system frequency deviate from the nominal values. Upon detection of such changes, each DGs in the MG will adjust its outputs accordingly based on the pre-defined control schemes to balance the load and to stabilize the system. The most commonly used control scheme is the droop control, the basic idea of which is to adjust DG output based on (5)-(6):” (¶18)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Shi with the power management method taught by Kudo as discussed above in claim 1. A person of ordinary skill in the power management system field would have been motivated to make such combination for the same reasons as described above in claim 2.

Claim 11:
Regarding claim 11, Kudo and Shi disclose all the elements of claims 1-2. 
Regarding claim 11, Kudo further discloses, “wherein the obtaining of the participation factors includes obtaining participation factors for current control mode and/or for voltage control mode of the microgrid.” [Examiner notes that the claim requires obtaining participation factors for only one of 1. current control mode, or 2. for voltage control mode of the microgrid. Kudo discloses, obtaining participation factors (e.g.; energy storage device response) for voltage control mode (e.g.; control charge/discharge to perform voltage adjustment): “Arithmetic operation section 200A3 generates the operation control information including the correlation information and voltage adjustment allotment information α, for each of power storage devices 3, and transmits each piece of the operation control information to local charge and discharge device 100A corresponding to power storage device 3 that corresponds to the operation control information, from communicator 200A1.” (¶316)].

Claim 12:
Regarding claim 12, Kudo and Shi disclose all the elements of claims 1-2. 
Regarding claim 12, Kudo further discloses, “wherein the obtaining of participation factors includes receiving the participation factors from the respective storage controllers and/or from an operating system of the microgrid;” [Examiner notes that the claim requires receiving the participation factors from only one of 1. the respective storage controllers or 2. from an operating system of the microgrid. Kudo discloses, obtaining participation factors (e.g.; energy storage device response) from ESMS 200 (i.e; operating system of the microgrid): “storage battery SCADA 200 may be realized by a computer. In this case, the computer reads and executes the program recorded in a computer-readable recording medium, and executes each of the functions that storage battery SCADA 200 has.” (¶273)… “Arithmetic operation section 101 A4 executes a control information acquiring operation of obtaining operation control information to control the operation of power storage device 3(i) from ESMS 200A (transmission and reception processing), and a charge and discharge control operation to control a charge and discharge operation of power storage device 3(i) based on the operation control information and voltage Vi at interconnection point i (battery operation control processing).” (¶289)].

Claim 13:
Regarding claim 13, Kudo and Shi disclose all the elements of claims 1-2, but Kudo doesn’t explicitly disclose, “wherein the measurement indicates that the microgrid has been islanded.”
However, Shi discloses, “wherein the measurement indicates that the microgrid has been islanded.” [See the measurement (e.g.; detecting island mode) indicates that the microgrid has been islanded: “When MG is disconnected from the main grid, power injection from the grid sPMU t is cut off. The MG will go through a sophisticated transient process due to the pre-islanding disturbance, fault and generation-load imbalance. During islanding, voltages and system frequency deviate from the nominal values. Upon detection of such changes, each DGs in the MG will adjust its outputs accordingly based on the pre-defined control schemes to balance the load and to stabilize the system. The most commonly used control scheme is the droop control, the basic idea of which is to adjust DG output based on (5)-(6):” (¶18)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Shi with the power management method taught by Kudo as discussed above in claim 2. A person of ordinary skill in the power management system field would have been 

Claim 14:
Regarding claim 14, Kudo and Shi disclose all the elements of claims 1-2, but 	Regarding claim 14, Kudo further discloses, “wherein the measurement indicates a power oscillation in the microgrid.” [See the measurement indicates a power oscillation (i.e.; variation in frequency): “Power control system 1000 limits variation in system frequency that result from changes in the amount of power generated by photovoltaic power generator 2, due to whether conditions, which is of concern to power system 1, to which photovoltaic power generator 2 is interconnected, by controlling a power generation operation of thermal power generation equipment 4 and charge and discharge operations of N of power storage devices 3.” (¶85) “Arithmetic operation section 104 obtains integral value Δf of a frequency deviation that is the deviation amount of the system frequency of power system 1 with respect to the reference frequency of the system frequency.” (¶116)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Kudo with the power management method taught by Kudo and Shi as discussed above in claim 2. A person of ordinary skill in the power management system field would have been motivated to make such combination for the same reasons as described above in claim 1.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo and Shi, and further in view of Suehiro et al. (US20150244209A1) [hereinafter Suehiro].
Claim 15 (new):
Regarding claim 15, Kudo and Shi disclose all the elements of claims 1-2, but they do not explicitly disclose, “in response to determining that the at least one circuit breaker has islanded the microgrid from the AC grid, assigning the storage controller associated with the first energy storage to operate in a grid forming mode, and assigning the storage controller associated with the second energy storage to operate in a voltage control mode.”
However, Suehiro discloses, “in response to determining that the at least one circuit breaker has islanded the microgrid from the AC grid, assigning the storage controller associated with the first energy storage to operate in a grid forming mode,” [Examiner notes that one of ordinary skilled in the art would understand grid forming mode as a mode in which the devices participates actively on forming grid voltage. See in response to determining that a circuit breaker (e.g.; SW1) islanded the microgrid, the system assigns a storage controller (i.e.; storage 30 with its controller) to operate in grid forming mode (e.g.; islanded operation to form the islanded grid) : “When the commercial power source 1 fails, the switching unit SW1 disconnects the commercial power source 1 from the electric power system, and the charging/discharging device 30 performs an islanded operation,” (¶36)… “the charging/discharging device 30 opens the grid connection relay 33 to disconnect from the electric power system, and closes the islanding relay 34 to output a constant voltage of a CVCF operation by the islanded operation.” (¶38)];
“in response to determining that the at least one circuit breaker has islanded the microgrid from the AC grid,” “assigning the storage controller associated with the second energy storage to operate in a voltage control mode.” [See in response to determining that a circuit breaker islanded the microgrid, the system assigns a storage controller (i.e.; storage 40 with its controller) to operate in voltage control mode (e.g.; remains in voltage control mode): “When the commercial power source 1 fails, the switching unit SW1 disconnects the commercial power source 1 from the electric power system, and” “the charging/discharging device 40 performs a charging/discharging operation” (¶36)… “The charging/discharging device 40 closes the grid connection relay 43, and opens the islanding relay 44 to perform the charging/discharging operation according to the monitor 6.” (¶38)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of assigning a controller of a storage to operate in a grid forming mode in response to determining that a circuit breaker islanded the microgrid from AC grid and assigning a controller of a storage to operate in a voltage control mode in response to determining that a circuit breaker islanded the microgrid from AC grid taught by Suehiro with the power management method taught by Kudo and Shi as discussed above. A person of ordinary skill in the power management system field would have been motivated to make such combination in order to provide the capability of supplying a load with a low-distortion [Suehiro: “makes it possible to output an islanded operation voltage having an extremely low distortion” (¶19)].

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo, and further in view of Shi and Taimela et al. (US 20140103727A1) [hereinafter Taimela].
Claim 16 (new):
Regarding claim 16, Kudo discloses all the elements of claim 1, but doesn’t explicitly disclose, “wherein the steps of receiving the information, obtaining the respective participation factors, obtaining the respective states of charge, calculating the reference value, and sending the reference value are performed when the microgrid is islanded from the AC grid.”
However, Shi discloses, “wherein the steps of receiving the information,” “are performed when the microgrid is islanded from the AC grid.” [Examiner notes that in broadest reasonable interpretation, the phrase “when the microgrid is islanded from the AC grid” describes any time within the time frame that falls between the time at which the microgrid is about to be islanded to the time at which the microgrid just islanded   See when the microgrid is islanded the system receives information (e.g.; receive voltage information from pmu measurements): “The selection of τ can be based on the islanding detection time.” (¶31)… “detecting islanding at time t1;” “checking the time window for an abrupt voltage change;” “if a sudden change of voltage is detected at time instant t2, determining the average value of sPMU t between t1-τ and t2” (¶5)… “islanding is detected at time instant t1, collect voltage and current phasors at PCC during predefined time window [t1-τ, t1]” (¶26)… “a Phasor Measurement Unit (PMU) based distributed generation control for a microgrid during an islanding process. First, the process records the PMU measurement at the point of common coupling (102). The process then determines islanding (104).” “the process searches the voltage measurement during a time window for an abrupt voltage change (106).” (¶36)].
“wherein the steps of” “obtaining the respective participation factors,” “are performed when the microgrid is islanded from the AC grid.” [See at the time of islanding the system obtains respective participation factors (e.g.; adjusted output power flow in response to the islanding operation): “Process the voltage phasors from time instant t1 to t1-τ (backward), and search for abrupt voltage change by evaluating its rate of change” (¶27)… “If abrupt change of voltage is detected at time instant t2, calculate the average of sPMU t in time window [t1-τ, t2] using (3). Use this average as the best estimate of the MG system power imbalance SI.” (¶29)… “The controller will send signals to electronically interfaced DGs adjusting their power reference based on the estimated system imbalance SI,” “where ΔSDG i , is adjustment to the power reference of the ith DG;” “ci is the coefficient that determines the percentage of the total system imbalance assigned to the ith DG.” (¶30)], but doesn’t explicitly disclose, “wherein the steps of” “obtaining the respective states of charge, calculating the reference value, and sending the reference value are performed when the microgrid is islanded from the AC grid.”
However, Taimela discloses, “wherein the steps of” “obtaining the respective states of charge,” “are performed when the microgrid is islanded from the AC grid.” [See “The system 100 is coupled to an island grid 10” “The system 100 includes an energy storage unit 110 coupled to a DC/AC converter circuit 120.” “A control circuit 130 controls the DC/AC converter circuit 120. State of charge, voltage, temperature and other characteristics of the energy storage unit 110 may also be monitored by the control circuit 130.” (¶33)].
“wherein the steps of” “calculating the reference value,” “are performed when the microgrid is islanded from the AC grid.” [See the reference value of the storage is determined (e.g.; determining a reference/desired charge level): “the energy storage unit 110 may be maintained at a nominal state of charge that is less than fully-charged, e.g., a state of charge that may be optimal” (¶43)… “transfer energy to or from the grid 10 to maintain a desired charge level for the energy storage unit 110.” (¶37)… “the controller 130 causes the DC/AC converter 120 to transfer charge from the grid 10 to the energy storage unit 110 until its state of charge returns to the nominal charge level CN.” (¶45)].
“wherein the steps of” “sending the reference value” “are performed when the microgrid is islanded from the AC grid.” [See the reference value is sent to the storage controller (e.g.; reference value sent to the storage controller in order to adjust the SOC level to the reference/nominal value): “the controller 130 causes the DC/AC converter 120 to transfer charge from the grid 10 to the energy storage unit 110 until its state of charge returns to the nominal charge level CN.” (¶45)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of performing the [Shi: “The control strategy minimizes transients during the islanding process, and therefore, ensures the angle and voltage stability of the MG during and subsequent to the islanding process.” (¶6)], and in order to allow the system to respond to both positive and negative load and source changes [Taimela: “the charge of the energy storage unit 110 is maintained within bounds that allow the system to respond to both positive and negative load and source changes.” (¶45)].

Claim 17 (new):
Regarding claim 17, Kudo discloses all the elements of claim 9, but doesn’t explicitly disclose, “wherein the instructions are further configured to cause the network controller to receive the information, obtain the respective participation factors, obtain the respective states of charge, calculate the reference value, and send the reference value when the microgrid is islanded.”
However, Shi discloses, “wherein the instructions are further configured to cause the network controller to receive the information,” “when the microgrid is islanded.” [Examiner notes that in broadest reasonable interpretation, the phrase “when the microgrid is islanded from the AC grid” describes any time within the time frame that falls between the time at which the microgrid is about to be islanded to the time at which the microgrid just islanded   See when the microgrid is islanded the system receives information (e.g.; receive voltage information from pmu measurements): “The selection of τ can be based on the islanding detection time.” (¶31)… “detecting islanding at time t1;” “checking the time window for an abrupt voltage change;” “if a sudden change of voltage is detected at time instant t2, determining the average value of sPMU t between t1-τ and t2” (¶5)… “islanding is detected at time instant t1, collect voltage and current phasors at PCC during predefined time window [t1-τ, t1]” (¶26)… “a Phasor Measurement Unit (PMU) based distributed generation control for a microgrid during an islanding process. First, the process records the PMU measurement at the point of common coupling (102). The process then determines islanding (104).” “the process searches the voltage measurement during a time window for an abrupt voltage change (106).” (¶36)].
“wherein the instructions are further configured to cause the network controller to” “obtain the respective participation factors,” “when the microgrid is islanded.” [See at the time of islanding the system obtains respective participation factors (e.g.; adjusted output power flow in response to the islanding operation): “Process the voltage phasors from time instant t1 to t1-τ (backward), and search for abrupt voltage change by evaluating its rate of change” (¶27)… “If abrupt change of voltage is detected at time instant t2, calculate the average of sPMU t in time window [t1-τ, t2] using (3). Use this average as the best estimate of the MG system power imbalance SI.” (¶29)… “The controller will send signals to electronically interfaced DGs adjusting their power reference based on the estimated system imbalance SI,” “where ΔSDG i , is adjustment to the power reference of the ith DG;” “ci is the coefficient that determines the percentage of the total system imbalance assigned to the ith DG.” (¶30)], but doesn’t explicitly disclose, “wherein the instructions are further configured to cause the network controller to” “obtain the respective states of charge, calculate the reference value, and send the reference value when the microgrid is islanded.”
However, Taimela discloses, “wherein the instructions are further configured to cause the network controller to” “obtain the respective states of charge,” “when the microgrid is islanded.” [See the SOC of the batteries are determined in an islanded microgrid (e.g.; obtain SOC based on monitoring): “The system 100 is coupled to an island grid 10” “The system 100 includes an energy storage unit 110 coupled to a DC/AC converter circuit 120.” “A control circuit 130 controls the DC/AC converter circuit 120. State of charge, voltage, temperature and other characteristics of the energy storage unit 110 may also be monitored by the control circuit 130.” (¶33)].
“wherein the instructions are further configured to cause the network controller to” “calculate the reference value,” “when the microgrid is islanded.” [See the reference value of the storage is determined (e.g.; determining a reference/desired charge level): “the energy storage unit 110 may be maintained at a nominal state of charge that is less than fully-charged, e.g., a state of charge that may be optimal” (¶43)… “transfer energy to or from the grid 10 to maintain a desired charge level for the energy storage unit 110.” (¶37)… “the controller 130 causes the DC/AC converter 120 to transfer charge from the grid 10 to the energy storage unit 110 until its state of charge returns to the nominal charge level CN.” (¶45)].
“wherein the instructions are further configured to cause the network controller to” “send the reference value” “when the microgrid is islanded.” [See the reference value is sent to the storage controller (e.g.; reference value sent to the storage controller in order to adjust the SOC level to the reference/nominal value): “the controller 130 causes the DC/AC converter 120 to transfer charge from the grid 10 to the energy storage unit 110 until its state of charge returns to the nominal charge level CN.” (¶45)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of performing the steps of receiving information and obtaining the respective participation factors when the grid is islanded taught by Shi and combined the capability of performing the steps of obtaining the respective states of charge, calculating the reference value, and sending the reference value when the grid is islanded taught by Taimela with the network controller of an electrical power microgrid taught by Kudo as discussed above. A person of ordinary skill in the power management system field would have been motivated to make such combination in order to minimize transients during the islanding process [Shi: “The control strategy minimizes transients during the islanding process, and therefore, ensures the angle and voltage stability of the MG during and subsequent to the islanding process.” (¶6)], and in order to allow the system to respond to both positive and negative load and source changes [Taimela: “the charge of the energy storage unit 110 is maintained within bounds that allow the system to respond to both positive and negative load and source changes.” (¶45)].

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suehiro, and further in view of Kudo.
Claim 19 (new):
Regarding claim 19, Suehiro discloses, “A method of operating a microgrid comprising: receiving an indication that the microgrid is islanded from an AC grid via a circuit breaker;” [See the method of operating a microgrid where the system detects that the microgrid is islanded: “When the commercial power source 1 fails, the switching unit SW1 disconnects the commercial power source 1 from the electric power system, and the charging/discharging device 30 performs an islanded operation,” (¶36)… “the charging/discharging device 30 opens the grid connection relay 33 to disconnect from the electric power system, and closes the islanding relay 34 to output a constant voltage of a CVCF operation by the islanded operation.” (¶38)];
“in response to receiving the indication that the microgrid is islanded: instructing a first storage controller associated with a first energy storage coupled to the microgrid to operate in a grid forming mode,” [See in response to determining that a circuit breaker (e.g.; SW1) islanded the microgrid, the system assigns a storage controller (i.e.; storage 30 with its controller) to operate in grid forming mode (e.g.; islanded operation to form the islanded grid) : “When the commercial power source 1 fails, the switching unit SW1 disconnects the commercial power source 1 from the electric power system, and the charging/discharging device 30 performs an islanded operation,” (¶36)… “the charging/discharging device 30 opens the grid connection relay 33 to disconnect from the electric power system, and closes the islanding relay 34 to output a constant voltage of a CVCF operation by the islanded operation.” (¶38)];
“in response to receiving the indication that the microgrid is islanded:” “assigning a second storage controller associated with a second energy storage coupled to the microgrid to operate in a grid following mode;” [See in response to determining that a circuit breaker islanded the microgrid, the system assigns a storage controller (i.e.; storage 40 with its controller) to operate in grid following mode (e.g.; remains in voltage control mode): “When the commercial power source 1 fails, the switching unit SW1 disconnects the commercial power source 1 from the electric power system, and” “the charging/discharging device 40 performs a charging/discharging operation” (¶36)… “The charging/discharging device 40 closes the grid connection relay 43, and opens the islanding relay 44 to perform the charging/discharging operation according to the monitor 6.” (¶38)], but doesn’t explicitly disclose, “obtaining a first state of charge of the first energy storage, and obtaining a first participation factor of the first energy storage based on an impact of active power injection from the first energy storage on a frequency deviation measured at a remote location, calculating a first reference value based on the first participation factor and the first state of charge of the first energy storage, and sending the calculated first reference value to the first storage controller, wherein the remote location is at the circuit breaker or at a distributed generator operatively coupled to the microgrid;” “obtaining a second state of charge of 
However, Kudo discloses, “obtaining a first state of charge of the first energy storage,” [See the respective SOC of each of the batteries (e.g.; first battery 3) are detected and are obtained by the controller 200: “Detector 101 detects SOC (State of Charge) of power storage device 3. The SOC of power storage device 3 takes a value within a range of 0 to 1.” (¶96)… “Arithmetic operation section 104 transmits the SOC of power storage device 3 detected by detector 101 to storage battery SCADA 200 from communicator 102, together with identification information (hereinafter, called “ID”) of power storage device 3” (¶108)];
“obtaining a first participation factor of the first energy storage based on an impact of active power injection from the first energy storage on a frequency deviation measured at a remote location,” [See the system obtaining participation factors (e.g.; energy storage devices participating based on response). See a frequency variation is detected at the power grid 1 (e.g.; remote location at PCC), and the first storage devices 3 responds (e.g.; participation factor such that the energy device decides to participate in response) to that by injecting active power (i.e.; discharge power to compensate). See the energy device 3 discharges power in response to the frequency variation: “Arithmetic operation section 101 A4 executes a control information acquiring operation of obtaining operation control information to control the operation of power storage device 3(i) from ESMS 200A (transmission and reception processing), and a charge and discharge control operation to control a charge and discharge operation of power storage device 3(i) based on the operation control information and voltage Vi at interconnection point i (battery operation control processing).” (¶289)… “Power supply instruction section 300A adjusts” “discharge operations of N of power storage devices 3, and thereby limits a variation in the system frequency.” (¶92)… “Frequency meter 103 detects a system frequency (a system frequency of power system 1).” (¶98)… “maximum value Δfmax of an integral value of a frequency deviation are used, as the allotment information. Allotment coefficient K is an example of operation control information, and becomes larger as an allotment ratio to power storage device 3 becomes higher. Maximum value Δfmax of the integral value of the frequency deviation is used as a threshold value of a deviation amount with respect to a reference frequency (for example, 50 Hz) of a system frequency.” (¶111)… “Arithmetic operation section 104 controls the” “discharge operation of power storage device 3 based on the system frequency of power system 1 detected by frequency meter 103, and based on the allotment information received by communicator 102.” (¶113)… “when the absolute value of integral value Δf of the frequency deviation is larger than maximum value Δfmax of the integral values of the frequency deviations, arithmetic operation section 104 controls the” “discharge operation of power storage device 3 by using allotment coefficient K and maximum value Δfmax of the integral values of the frequency deviations.” (¶116)];
“calculating a first reference value based on the first participation factor and the first state of charge of the first energy storage,” [See for the first energy storage 3, reference voltage is calculated (e.g.; control charge discharge of the battery based on that reference voltage value) and then the reference voltage value is sent to the respective energy storage controller (e.g.; charge or discharge controller of first battery 3) to control the energy storages. See the charge/discharge amount (e.g.; voltage amount) is calculated based on these elements 1. participation factor such as frequency at the PCC such that discharge/injection control commands for the energy storage devices are calculated to compensate for the frequency variation, 2. participation factor such as voltage at the PCC such that reactive power injection control command for the energy storage devices are calculated based on the voltage at the PCC, and 3. SOC information of the energy storages such that the injection of power from the energy storage devices are calculated based on the SOC information: “Power supply instruction section 300A adjusts” “discharge operations of N of power storage devices 3, and thereby limits a variation in the system frequency.” (¶92)… “when the absolute value of integral value Δf of the frequency deviation is larger than maximum value Δfmax of the integral values of the frequency deviations, arithmetic operation section 104 controls the” “discharge operation of power storage device 3 by using allotment coefficient K and maximum value Δfmax of the integral values of the frequency deviations.” (¶116)… “When calculated adjustment target voltage VT is larger than upper limit threshold value Vmu, arithmetic operation section 101 A4 calculates reactive power amount Qi(t) in accordance with mathematical expression of Q i(t)=[V T(t)−V mu]×αi(t)/(dV i(t)/dQ i(t)). Subsequently, arithmetic operation section 101A4 causes power storage device 3(i) to output calculated reactive power amount Qi(t) (step S2304).” (¶356)… “Arithmetic operation section 104 transmits the SOC of power storage device 3 detected by detector 101 to storage battery SCADA 200 from communicator 102, together with identification information (hereinafter, called “ID”) of power storage device 3” (¶108)… “The allotment information is set in accordance with the SOC of power storage device 3 and an imbalance state of demand and supply in power.” (¶111)… “arithmetic operation section 104 may control the charge and discharge operation of power storage device 3 based on the SOC of power storage device 3, in addition to the system frequency of power system 1 detected by frequency meter 103, and the allotment information received by communicator 102.” (¶114)];
 “sending the calculated first reference value to the first storage controller,” [See for the first energy storage 3, reference value is sent to the respective storage controller to control the energy storage device: “arithmetic operation section 104 controls the” “discharge operation of power storage device 3 by using allotment coefficient K and maximum value Δfmax of the integral values of the frequency deviations.” (¶116)… “operation section 101 A4 calculates reactive power amount Qi(t) in accordance with mathematical expression of Q i(t)=[V T(t)−V mu]×αi(t)/(dV i(t)/dQ i(t)).” “arithmetic operation section 101A4 causes power storage device 3(i) to output calculated reactive power amount Qi(t) (step S2304).” (¶356)… “arithmetic operation section 104 may control the charge and discharge operation of power storage device 3 based on the SOC of power storage device 3, in addition to the system frequency of power system 1 detected by frequency meter 103, and the allotment information received by communicator 102.” (¶114)];
“wherein the remote location is at the circuit breaker or at a distributed generator operatively coupled to the microgrid;” [Examiner notes that claims requires that the remote location is one of 1. at the circuit breaker, or 2. at a distributed generator operatively coupled to the microgrid;  See ESMS 200A receives voltage measurement information at interconnection point i of power system 1A (i.e.; PCC grid), where the interconnection point i is a point of common coupling where the microgrid (e.g.; microgrid with photovoltaic generator) connects with the AC grid 1A (e.g.; the circuit breaker position): “Voltage detector 101A1 detects voltage Vi of interconnection point i of power system 1A and power storage device 3(i) at periods Tg (for example, Tg=10 minutes). Furthermore, voltage detector 101A1 detects voltage Vi of interconnection point i at periods Th (for example, Th=0.1 seconds).” (¶286)… “Power system 1A includes distribution substation LRT 1A1, breakers 1A2, switch 1A3, sensor-incorporating switch 1A4, SVR 1A5 and pole transformer 1A6.” (¶279)];
“obtaining a second state of charge of the second energy storage,” [See the respective SOC of each of the batteries (e.g.; second battery 3) are detected and are obtained by the controller 200: “Detector 101 detects SOC (State of Charge) of power storage device 3. The SOC of power storage device 3 takes a value within a range of 0 to 1.” (¶96)… “Arithmetic operation section 104 transmits the SOC of power storage device 3 detected by detector 101 to storage battery SCADA 200 from communicator 102, together with identification information (hereinafter, called “ID”) of power storage device 3” (¶108)];
“obtaining a second participation factor of the second energy storage based on an influence of reactive power injection from the second energy storage to a voltage measured at the remote location,” [See the system obtaining participation factors (e.g.; energy storage devices participating based on response). See the second storage device 3a responds to (e.g.; participation factor) measured voltage at the PCC (e.g.; interconnection point). See the system injects reactive power Q based on the variation: “Arithmetic operation section 101 A4 executes a control information acquiring operation of obtaining operation control information to control the operation of power storage device 3(i) from ESMS 200A (transmission and reception processing), and a charge and discharge control operation to control a charge and discharge operation of power storage device 3(i) based on the operation control information and voltage Vi at interconnection point i (battery operation control processing).” (¶289)… “arithmetic operation section 101A4 calculates adjustment target voltage VT from voltage Vi of interconnection point i,” (¶354)… “Voltage detector 101A1 detects voltage Vi of interconnection point i of power system 1A and power storage device 3(i)” (¶286)… “When calculated adjustment target voltage VT is larger than upper limit threshold value Vmu, arithmetic operation section 101 A4 calculates reactive power amount Qi(t) in accordance with mathematical expression of Q i(t)=[V T(t)−V mu]×αi(t)/(dV i(t)/dQ i(t)). Subsequently, arithmetic operation section 101A4 causes power storage device 3(i) to output calculated reactive power amount Qi(t) (step S2304).” (¶356)… “when calculated adjustment target voltage VT is smaller than lower limit threshold value Vml, arithmetic operation section 101A4 calculates reactive power amount Qi(t) in accordance with mathematical expression of Q i(t)=[V T(t)·Vml]×α i(t)/(dV i(t)/dQ i(t)). Subsequently, arithmetic operation section 101A4 causes power storage device 3(i) to output calculated reactive power amount Qi(t) (step S2304)” (¶357)];
 “calculating a second reference value based on the obtained participation factor and state of charge of the second energy storage,” [See for the second energy storage 3, reference voltage is calculated (e.g.; control charge discharge of the battery based on that reference voltage value) and then the reference voltage value is sent to the respective energy storage controller (e.g.; charge or discharge controller of first battery 3) to control the energy storages. See the charge/discharge amount (e.g.; voltage amount) is calculated based on these elements 1. participation factor such as frequency at the PCC such that discharge/injection control commands for the energy storage devices are calculated to compensate for the frequency variation, 2. participation factor such as voltage at the PCC such that reactive power injection control command for the energy storage devices are calculated based on the voltage at the PCC, and 3. SOC information of the energy storages such that the injection of power from the energy storage devices are calculated based on the SOC information: “Power supply instruction section 300A adjusts” “discharge operations of N of power storage devices 3, and thereby limits a variation in the system frequency.” (¶92)… “when the absolute value of integral value Δf of the frequency deviation is larger than maximum value Δfmax of the integral values of the frequency deviations, arithmetic operation section 104 controls the” “discharge operation of power storage device 3 by using allotment coefficient K and maximum value Δfmax of the integral values of the frequency deviations.” (¶116)… “When calculated adjustment target voltage VT is larger than upper limit threshold value Vmu, arithmetic operation section 101 A4 calculates reactive power amount Qi(t) in accordance with mathematical expression of Q i(t)=[V T(t)−V mu]×αi(t)/(dV i(t)/dQ i(t)). Subsequently, arithmetic operation section 101A4 causes power storage device 3(i) to output calculated reactive power amount Qi(t) (step S2304).” (¶356)… “Arithmetic operation section 104 transmits the SOC of power storage device 3 detected by detector 101 to storage battery SCADA 200 from communicator 102, together with identification information (hereinafter, called “ID”) of power storage device 3” (¶108)… “The allotment information is set in accordance with the SOC of power storage device 3 and an imbalance state of demand and supply in power.” (¶111)… “arithmetic operation section 104 may control the charge and discharge operation of power storage device 3 based on the SOC of power storage device 3, in addition to the system frequency of power system 1 detected by frequency meter 103, and the allotment information received by communicator 102.” (¶114)];
“sending the calculated second reference value to the second storage controller.” [See for the second energy storage 3, reference value is sent to the respective storage controller to control the energy storage device: “arithmetic operation section 104 controls the” “discharge operation of power storage device 3 by using allotment coefficient K and maximum value Δfmax of the integral values of the frequency deviations.” (¶116)… “operation section 101 A4 calculates reactive power amount Qi(t) in accordance with mathematical expression of Q i(t)=[V T(t)−V mu]×αi(t)/(dV i(t)/dQ i(t)).” “arithmetic operation section 101A4 causes power storage device 3(i) to output calculated reactive power amount Qi(t) (step S2304).” (¶356)… “arithmetic operation section 104 may control the charge and discharge operation of power storage device 3 based on the SOC of power storage device 3, in addition to the system frequency of power system 1 detected by frequency meter 103, and the allotment information received by communicator 102.” (¶114)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of obtaining state of charge of the first and second storage devices, and obtaining first participation factor of the first storage and the second participation factor of the second storage, and calculating a first reference based on first participation factor and first state of charge, and calculating a second reference based on second participation factor and second state of charge, and sending the first and second calculated reference to the first and second storage controller taught by Kudo and combined the capability of controlling the discharge/injection of active power from the energy storage devices in response to a frequency variation in order to compensate for the frequency variation, and combined the capability of detecting SOC of each of the energy storages and control the charge/discharge of the energy storage devices based on the SOC information taught by the first embodiment of Kudo with the method of operating a microgrid taught by Suehiro as discussed above. A person of ordinary skill in the power management [Kudo: “to adjust the operation of the battery in response to an actual change in the state of the power system while following the operation control information.” (¶57)].

Claim 20 (new):
Regarding claim 20, Suehiro and Kudo disclose all the elements of claim 19.
Regarding claim 20, Suehiro disclose, “before calculating the first reference value, sending a first precalculated reference value to the first storage controller, and sending a second precalculated reference value to the second storage controller in response to receiving the indication that the microgrid is islanded.” [Examiner notes that is broadest reasonable interpretation claim describes that calculation of reference value is not required. See in response to receiving the indication that the microgrid has islanded, the system sends a precalculated reference value to second storage device controller (e.g.; a predetermined control command to control the second storage with predetermined reference value) and a another precalculated value to the first storage device controller (e.g.; a predetermined control command to control the first storage with predetermined reference value): “when the commercial power source fails, the second charging/discharging device performs control in such a manner as to make constant the electric power outputted by the first charging/discharging device. This makes it possible to supply the load with an islanded operation voltage having a low distortion.” (¶17)].
Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive.
Applicant responds
(a)	Claims 1-14: 
	Kudo's disclosure, however, does not meet 
the limitations of "a participation factor for the first energy storage first energy storage corresponds to an impact of active power injection from the first energy storage on a frequency deviation measured at the remote location." Rather, Kudo teaches the opposite by disclosing a locally measured frequency deviation.
	Kudo discloses performing a frequency deviation that is measured locally at the first energy storage and not measured at a remote location as required by claim 1.
	Thus, in terms of the Examiner's mapping, Kudo discloses performing a frequency deviation that is measured locally at the first energy storage and not measured at a remote location as required by claim 1.
(Pages: 9-10)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response. 
Claim 1 recites “wherein the remote location is: at a Point of Common Coupling, PCC, of the microgrid with an AC grid, or at a location where a distributed generator, DG, is connected in the microgrid.” Examiner notes that claims requires that the remote location is one of 1. at a Point of Common Coupling, PCC, of the microgrid with an AC grid, or 2. at a location where a distributed generator, DG, is connected in the microgrid. See Kudo teaches ESMS 200A receives voltage measurement information at interconnection point i of power system 1A (i.e.; PCC grid), where the interconnection point i is a point of common coupling where the microgrid (e.g.; microgrid with photovoltaic generator) connects with the AC grid 1A. In broadest reasonable 
Kudo further teaches, “wherein a participation factor for the first energy storage corresponds to an impact of active power injection from the first energy storage on a frequency deviation measured at the remote location” as described in the previous office action.
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1-14 stand rejected in view of the references as presented in the previous office action.

(b)	Claims 1-14: 
	It should be noted that while Kudo also discloses that central power supply instruction office also performs a frequency measurement using frequency meter 301, this frequency measurement does not correspond to an impact of active power injection from the first energy storage. (Kudo, Figure 2; paragraph [0134].) Rather this measurement corresponds to the system frequency generated by thermal power generation equipment 4 itself.
(Pages: 10)

With respect to (b) above, Examiner appreciates the interpretative description given by Applicant in response. 
Kudo teaches the limitation, “wherein a participation factor for the first energy storage corresponds to an impact of active power injection from the first energy storage on a frequency deviation measured at the remote location.” See a frequency variation is detected at the power grid 1 (e.g.; remote location at PCC), and the first storage devices 3 respond (e.g.; participation factor such that the energy device decides to participate in 
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1-14 stand rejected in view of the references as presented in the previous office action.

(c)	Claims 1-14: 
	It is respectfully submitted that Kudo fails to teach these limitations for the reasons discussed above with respect to claim 1. Applicant, therefore, respectfully submits that claim 9 is patentable over the cited art of record and is allowable.
(Pages: 11)

With respect to (c) above, Examiner appreciates the interpretative description given by Applicant in response. 
Applicant’s arguments are fully considered, but for the same reasons as described above in (a) – (b), they are not persuasive; therefore, claims 1-14 stand rejected in view of the references as presented in the previous office action.

(d)	Claims 1-14: 
	Dependent claim 14 recites, "[T]he measurement indicates a power oscillation in the microgrid." Kudo and Shi do not teach or suggest these limitations.
	Kudo discloses that the frequency associated with the "integral value" is the AC line frequency (e.g. 50 Hz) of the power system and not a power oscillation of a microgrid. (Kudo, paragraph [0111].) Thus, Kudo does not teach or suggest the above-mentioned limitations. Shi does not teach these limitations and does not cure the deficiencies of Kudo. Applicant, therefore, respectfully submits that claim 14 is patentable over the cited art and is allowable..
(Pages: 11)

With respect to (d) above, Examiner appreciates the interpretative description given by Applicant in response.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a measured amount of oscillation in the grid”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claim recites the limitation “the measurement indicates a power oscillation in the microgrid.” In broadest reasonable interpretation the limitation describes that a measurement is taken where the measurement shows/indicates a power oscillation in the grid, but this limitation doesn’t specifically recite a measured power oscillation in the microgrid that is measured by a power oscillation measurement device.
Applicant’s arguments are fully considered, but for the above described reason, they are not persuasive; therefore, claims 1-14 stand rejected in view of the references as presented in the previous office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/M.S./
Examiner
Art Unit 2116

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116